Garland, J.
Francis Nephler is appellant from a judgment rendered against him, as bail for the appearance of Pierre Boisseau before the District Court of the parish of East Baton Rouge. The principal did not appear when finally called on, and a forfeiture nisi was taken against him and his bail. On the trial, the District Attorney offered in evidence the bond executed by Boisseau as principal, and Nephler and Charles Vincent as his securities. The counsel for the defendants objected to the bond being received in evidence, because the signature was not proved, and because the name of ‘ Boisseau, and the words five hundred dollars for each security, were interlined.’ The District judge overruled the objections, on the grounds, that the bond was taken and attested officially by a justice of the peace of the parish, and that the interlineations were sufficiently accounted for, from the circumstances of the bond being a printed form, in which not sufficient space was left to contain all the writing that was necessary to state the sums, the inter-lineations being in the same hand writing and with the same ink. The defendants excepted to this opinion, and there being a judgment against Boisseau for $1000, and against Vincent and Nephler for $500 each, the latter appealed.
The only point in the case is upon the bill of exceptions, and we are of opinion the judge did not err. The bond was an official act, taken by and in presence of a competent authority, and it was the duty of the Court to notice it. The original bond has come up with the record, and it is plain that the interlineations were made as stated in the bill of exceptions. There is no special denial of the signatures, nor is it pretended that any change was made in the obligation, after it was signed, or any fraud or deception practised.
Judgment affirmed,